MEMORANDUM**
Thomas D. Patrick appeals pro se the district court’s dismissal of his Bivens action against Arizona federal district court judges Paul G. Rosenblatt and Susan R. Bolton. The Nevada district court properly dismissed Patrick’s complaint for lack of personal jurisdiction over the defendants, Doe v. American Nat’l Red Cross, 112 F.3d 1048, 1050-52 (9th Cir.1997), and based upon absolute judicial immunity, Moore v. Brewster, 96 F.3d 1240, 1243-44 (9th Cir.1996). We reject Patrick’s pending motion as lacking merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.